J-S60037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

SADE RENEE PINKNEY

                         Appellant                   No. 549 MDA 2014


          Appeal from the Judgment of Sentence March 11, 2014
            In the Court of Common Pleas of Montour County
            Criminal Division at No(s): CP-47-CR-00149-2013

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

SADE RENEE PINKNEY

                         Appellant                   No. 550 MDA 2014


          Appeal from the Judgment of Sentence March 11, 2014
            In the Court of Common Pleas of Montour County
           Criminal Division at No(s): CP-47-CR-0000150-2013


BEFORE: OTT, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                      FILED DECEMBER 02, 2014

      Sade Renee Pinkney (“Appellant”) appeals from the concurrent

judgments of sentence of 27 months to 54 months of incarceration for two

aggravated assault convictions. Appellant argues her sentence is excessive

because the trial court failed to properly consider certain mitigating factors.

We affirm the judgments of sentence.
J-S60037-14


       The factual backdrop of the instant matter is not material to our

disposition of the issues.       We summarize the pertinent procedural history

below.

       On February 18, 2014, Appellant entered a guilty plea in the Montour

County Court of Common Pleas to two counts of aggravated assault arising

from two separate incidents at Danville Center for Adult Females, a facility

for juveniles adjudicated delinquent. Trial Court Opinion, 5/27/2014 (“Trial

Court Opinion”), at 1. On March 11, 2014, the trial court sentenced her to

27 months to 54 months of incarceration for the first count of aggravated

assault.1 Id.     That same day, the trial court sentenced Appellant to 27

months to 54 months of incarceration on the second count of aggravated

assault to run concurrently with the sentence on the first count. Id.

       On March 27, 2014, Appellant timely filed a notice of appeal. On April

4, 2014, the trial court directed Appellant to file her statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b). On April 23, 2014,

she timely filed her 1925(b) statement.

       Appellant raises the following two issues for our review:

       [I.] Did the court fail to consider all mitigating factors specific to
       the defendant and individualize sentence based upon the
       characteristics of the defendant?
____________________________________________


1
   The parties waived a pre-sentence investigation report.        Trial Court
Opinion, at 1. The parties completed a criminal record check and entered
into the record a “specification of [] prior criminal history and sentencing
guidelines forms.” Id.



                                           -2-
J-S60037-14


     [II.] Did the [c]ourt err[] in failing to sentence in the mitigated
     range?

Appellant’s Brief at 3. Both of Appellant’s issues raise challenges to the

discretionary aspects of her sentence. As such, we address them together.

     Challenges to the discretionary aspects of sentencing do not
     entitle an appellant to review as of right. Commonwealth v.
     Sierra, 752 A.2d 910, 912 (Pa.Super.2000). An appellant
     challenging the discretionary aspects of his sentence must
     invoke this Court’s jurisdiction by satisfying a four-part test:

        We conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, see Pa.R.A.P.
        902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the
        sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.A. § 9781(b).

     Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super.2006),
     appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
     the discretionary aspects of a sentence are generally waived if
     they are not raised at the sentencing hearing or in a motion to
     modify the sentence imposed. Commonwealth v. Mann, 820
     A.2d 788, 794 (Pa.Super.2003), appeal denied, 574 Pa. 759,
     831 A.2d 599 (2003).

     The determination of what constitutes a substantial question
     must be evaluated on a case-by-case basis. Commonwealth v.
     Paul, 925 A.2d 825, 828 (Pa.Super.2007). A substantial
     question exists “only when the appellant advances a colorable
     argument that the sentencing judge’s actions were either: (1)
     inconsistent with a specific provision of the Sentencing Code; or
     (2) contrary to the fundamental norms which underlie the
     sentencing process.” Sierra, supra at 912–13. Commonwealth
     v. Moury, 992 A.2d 162, 170 (Pa.Super.2010).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa.Super.2013), appeal

denied, 76 A.3d 538 (Pa.2013).

     Regarding sentencing guidelines, this Court has explained:

                                    -3-
J-S60037-14


      Section 9781(c) specifically defines three instances in which the
      appellate courts should vacate a sentence and remand: (1) the
      sentencing court applied the guidelines erroneously; (2) the
      sentence falls within the guidelines, but is “clearly unreasonable”
      based on the circumstances of the case; and (3) the sentence
      falls outside of the guidelines and is “unreasonable.” 42 Pa.C.S.
      § 9781(c). Under 42 Pa.C.S. § 9781(d), the appellate courts
      must review the record and consider the nature and
      circumstances of the offense, the sentencing court’s
      observations of the defendant, the findings that formed the basis
      of the sentence, and the sentencing guidelines.           The . . .
      weighing of factors under 42 Pa.C.S. § 9721(b) [is] exclusively
      for the sentencing court, and an appellate court could not
      substitute its own weighing of those factors.          The primary
      consideration, therefore, is whether the court imposed an
      individualized sentence, and whether the sentence was
      nonetheless unreasonable for sentences falling outside the
      guidelines, or clearly unreasonable for sentences falling within
      the guidelines, pursuant to 42 Pa.C.S. § 9781(c).

Commonwealth v. Bricker, 41 A.3d 872, 875-76 (Pa.Super.2012) (some

citations omitted).

      A sentencing court need not undertake a lengthy discourse for
      its reasons for imposing a sentence or specifically reference the
      statute in question, but the record as a whole must reflect the
      sentencing court’s consideration of the facts of the crime and
      character of the offender.

Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa.Super.2010).

      Here, although Appellant filed a timely notice of appeal, she failed to

preserve her discretionary aspects of sentencing claims at sentencing and

did not file post-sentence motions.    Accordingly, these claims are waived.

See    Commonwealth         v.   Cartrette,    83    A.3d    1030,    1042-43

(Pa.Super.2013) (finding discretionary aspects of sentence claims waived

where not preserved in post-sentence motion or a sentencing).



                                      -4-
J-S60037-14


      Additionally, the Pa.R.A.P. 2119(f) statement included in Appellant’s

brief does not explain what specific provision of the sentencing code or

fundamental norm underlying the sentencing process the trial court violated

but, instead, merely claims the court erred in failing to consider certain

mitigating factors in imposing her sentence. See Appellant’s Brief, p. 7. As

such, the statement is insufficient.   Commonwealth v. Mastromarino, 2

A.3d 581, 585-86 (Pa.Super.2010) (“At a minimum, the Rule 2119(f)

statement must articulate what particular provision of the code is violated,

what fundamental norms the sentence violates, and the manner in which it

violates that norm.”).

      Further, even had Appellant properly preserved her claims and filed a

compliant 2119(f) statement, the claims fail to raise a substantial question

for our review. “[T]his Court has held on numerous occasions that a claim of

inadequate consideration of mitigating factors does not raise a substantial

question for review.” Bullock, 868 A.2d at 529 (internal citations omitted);

see   also    Commonwealth        v.    Johnson,   961   A.2d    877,   880

(Pa.Super.2008).    Additionally, “a claim of excessiveness that is raised

against a sentence within the statutory limits fails to raise a substantial

question as a matter of law.” Commonwealth v. Mouzon, 812 A.2d 617,

623 (Pa.2002). As such, her mitigating factors claim and her claim that the




                                       -5-
J-S60037-14


court should have sentenced her in the mitigated range of the sentencing

guidelines2 each fail to raise a substantial question for review.

       Finally, even if we determined Appellant had raised substantial

questions for review, Appellant’s discretionary aspects of sentence claims

lack merit. This Court reviews sentencing determinations as follows:

             . . .   [S]entencing is vested in the discretion of the trial
       court, and    will not be disturbed absent a manifest abuse of that
       discretion.   An abuse of discretion involves a sentence which was
       manifestly     unreasonable, or which resulted from partiality,
       prejudice,    bias or ill will. It is more than just an error in
       judgment.

Commonwealth v. Malovich, 903 A.2d 1247, 1252-53 (Pa.Super.2006)

(citations omitted).

       Our review of the sentencing transcript reveals that the court acted

within its discretion. The trial court imposed a sentence that was consistent

with the protection of the public, took into account the gravity of the offense

as it related to the impact on the life of the victim and on the community,

and considered Appellant’s rehabilitative needs, as required by 42 Pa.C.S.A.

§ 9721(b).     Contrary to Appellant’s assertions, the trial court did consider


____________________________________________


2
  We also note that Appellant failed to develop this bald excessiveness claim
in her brief. See Appellant’s Brief, pp. 8-10. This is yet one more reason
this Court can find waiver of this issue. See Commonwealth v. Berry, 887
A.2d 479, 485 (Pa.Super.2005) (“issues that are not supported by citations
to the record and to pertinent legal authority are waived.”); see also
Commonwealth v. Reyes, 870 A.2d 894 n.3 (Pa.2000) (on appeal, courts
review only claims asserted with specificity).



                                           -6-
J-S60037-14


her troubled youth in sentencing her to a standard range sentence,

concluding that, “in the end, the sentencing court did not find that the

mitigating factors outweighed [Appellant’s] prior record score or otherwise

warranted a deviation from the standard range.” See Trial Court Opinion, p.

2;   see     also   Commonwealth     v.   Moury,    992    A.2d   162,   171

(Pa.Super.2010) (“where a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code.”). We find no abuse of trial court discretion in the instant

sentences.

     Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2014




                                    -7-